ADVISORY SERVICES AGREEMENT This Advisory Services Agreement (the “Agreement”), is effective as of November 15, 2009 (the “Effective Date”), by and between (i) CoConnect, Inc. (hereinafter referred to as the “Company”), a Nevada corporation and (ii) Noctua Fund Manager, LLC (hereinafter referred to as the “Consultant”), a Delaware limited liability company.Individually, the Company and the Consultant may be referred to herein as a “Party,” and collectively as the “Parties.” RECITALS WHEREAS, as disclosed in the Company’s recent quarterly filings with the United States Securities and Exchange Commission, the Company is seeking to acquire assets and/or a business in order to add value to the Company for the benefit of the Company’s shareholders. WHEREAS, the Company has contacted the Consultant to assist with certain Services (as defined herein) related to the above described corporate actions. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants hereinafter stated and for other good and valuable consideration, it is agreed as follows: 1.APPOINTMENT. The Company hereby engages Consultant and Consultant agrees to render the Services to the Company as a consultant upon the terms and conditions hereinafter set forth. 2.TERM. The term of this Consulting Agreement shall begin as of the Effective Date, and shall terminate upon the earlier of: (i) a Closing (as defined herein);or (ii) the one year anniversary following the Effective Date (the “Termination Date”). 3.SERVICES. The Company seeks to enter into an agreement to acquire and manage new assets and/or a business (a “Transaction”). During the term of this Agreement, Consultant shall provide the Company with the following “Services” as outlined in this section below related to the final goal of effectuating a Transaction.
